Citation Nr: 1810572	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression of the immune system, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for fatigue, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for lung damage, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for high cholesterol, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for frequent headaches, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a disability manifested by light-headedness, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for a kidney disability, claimed as kidney damage, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for atrophy of creative organ, to include as secondary to service-connected disabilities.

13.  Entitlement to service connection for gout, to include as secondary to service-connected disabilities.

14.  Entitlement to an initial rating in excess of 10 percent for chemotherapy induced neuropathy of the right lower extremity.  

15.  Entitlement to an initial rating in excess of 10 percent for chemotherapy induced neuropathy of the left lower extremity.  

16.  Entitlement to an initial rating in excess of 10 percent prior to October 29, 2016 and 20 percent thereafter for chemotherapy induced neuropathy of the right upper extremity.  

17.  Entitlement to an initial rating in excess of 10 percent prior to October 29, 2016 and 20 percent thereafter for chemotherapy induced neuropathy of the left upper extremity.  

18.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

19.  Entitlement to a rating in excess of 10 percent for residuals of Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a November 2013 rating decision issued by the RO in San Juan, Puerto Rico.  Jurisdiction of the appeal is with the RO in Roanoke, Virginia.

The Veteran testified before the undersigned at a Board hearing in June 2017.  A transcript of the hearing is of record.

In the December 2012 rating decision, the RO reduced the rating for Hodgkin's disease from 100 to 10 percent, effective March 1, 2013.  In the November 2013 rating decision, the RO, in pertinent part, denied service connection for depression of the immune system, fatigue, lung damage, shortness of breath, high cholesterol, sleep apnea, gout, frequent headaches, lightheadedness, kidney damage, hypertension, erectile dysfunction, and atrophy of creative organ.  Entitlement to an increased rating for diabetes mellitus was also denied.  A notice of disagreement was filed in June 2014.  Thereafter, a statement of the case was issued in April 2017.  There is no indication that the Veteran filed a timely substantive appeal regarding these issues.  Notwithstanding, in testimony provided during the June 2017 Board hearing, the Veteran indicated that it was his intent to appeal the above-referenced issues, as he believed the disabilities were residuals of his Hodgkin's disease.  Thus, the Board will waive the issue of the filing of a substantive appeal and exercise jurisdiction over the claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Additionally, the Board observes that in an October 2017 rating decision, the RO denied service connection for non-Hodgkin's lymphoma.  Thereafter, in October 2017, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The issues of entitlement to service connection for depression of the immune system, fatigue, lung damage, a respiratory disability, sleep apnea, headaches, lightheadedness, a kidney disability, hypertension, erectile dysfunction, atrophy of creative organ, gout, and entitlement to increased ratings for chemotherapy induced neuropathy of the bilateral upper and lower extremities and Hodgkin's disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  High cholesterol is not a disability for VA purposes.

2.  Throughout the rating period on appeal, the Veteran's diabetes mellitus has required oral medication, insulin, and a restricted diet; it does not require insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Service Connection for High Cholesterol

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that service connection for high cholesterol is warranted.  Specifically, he asserts that his high cholesterol is a residual of his service-connected Hodgkin's disease.  

The Board observes that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C. § 1110.  As detailed herein, high cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected diabetes mellitus has been evaluated under Diagnostic Code 7913.

Under these rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id. 

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  Id. 

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is assigned.  Id. 

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

Private medical records note treatment for diabetes mellitus.  The records show that the Veteran's diabetes mellitus requires medication and insulin.  The records do no suggest that the condition requires regulation of activities.  Notably, the records suggest that the Veteran should increase physical activity.

The Veteran was provided a VA examination in September 2012.  At that time it was noted that the appellant's diabetes mellitus required a restricted diet, hypoglycemic agents, and insulin.  It was noted that the condition requires regulation of activities.  In this regard, the Veteran reported that exercise and walking were restricted due to his diabetes mellitus.  It was noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  However, he had not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions.   There was also no evidence of progressive or unintentional weight loss and loss of strength attributable to diabetes mellitus.  The examiner opined that there were no complications associated with the Veteran's diabetes mellitus.  

The Veteran was provided an additional VA examination in October 2016.  At that time, it was noted that the Veteran's diabetes mellitus required oral hypoglycemic agents and insulin.  Regulation of activities was not part of the medical management for the Veteran's diabetes mellitus.  It was noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  However, he had not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  It was noted that complications of the Veteran's diabetes mellitus included diabetic peripheral neuropathy.  

A VA peripheral nerves conditions examination was also provided in October 2016.  At that time, bilateral upper and lower extremity neuropathy from chemotherapy for the Veteran's service-connected Hodgkin's disease was assessed.  

In testimony provided during the Board hearing, the Veteran reported that his diabetes mellitus required insulin and oral medication.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's diabetes mellitus. 

In this regard, the evidence shows that throughout the period on appeal, the Veteran's diabetes mellitus required oral medication, insulin, and a restricted diet.  The Veteran's diabetes mellitus has not required regulation of activities.  The Board acknowledges that during the September 2012 VA examination, it was noted that regulation of activities was required.  Specifically, the Veteran reported that exercise and walking were restricted due to his diabetes mellitus.  However, the medical records do not suggest that the Veteran's diabetes mellitus requires restricted activities.  Notably the medical records indicate that the Veteran was encouraged to increase his physical activity.  Further, the October 2016 VA examiner determined that the condition did not require regulation of activities and the appellant did not report such requirement during the Board hearing.  Additionally, he has had no episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  He has not contended otherwise.  Thus, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that the October 2016 VA examination for diabetes mellitus demonstrates that the Veteran has diabetic peripheral neuropathy due to his service-connected diabetes mellitus.  However, the VA peripheral nerves examination revealed that the condition was related to the Veteran's service-connected Hodgkin's disease.  Service connection for neuropathy of the right and left lower extremities with femoral nerve impairment and with external cutaneous nerve impairment was awarded in an April 2017 rating decision. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for high cholesterol is denied.  

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND
Residuals of Hodgkin's Disease

The Veteran asserts that a rating in excess of 10 percent is warranted for his Hodgkin's disease.  Specifically, he contends that although the condition is in remission, it is still present.  Further, he contends that he suffers from residuals of Hodgkin's disease, which include depression of the immune system, fatigue, a respiratory disability, and lightheadedness.  

With regard to the residuals of Hodgkin's disease, in testimony provided during the Board hearing, the Veteran reported that he takes yearly CT scans to follow the progress of his Hodgkin's disease.  The Board observes that the most recent scans for the appellant's Hodgkin's disease are dated in October 2012.  On remand, outstanding medical records for the Veteran's Hodgkin's disease and residuals thereof must be obtained.  

Additionally, in testimony provided during the Board hearing, the appellant reported that his latest CT scan showed liver and lung damage.  He was last examined in August 2013, more than 4 years ago.  However, he has competently testified that there are residuals of his Hodgkin's disease, suggesting an increase in severity of the condition.  See Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the foregoing, on remand, the Veteran should be provided a VA examination to assess the severity of his service-connected Hodgkin's disease.

Headaches

The Veteran asserts that his headaches are secondary to his service-connected Hodgkin's disease.  See 01/30/213 Notice of Disagreement.  

The Veteran was provided a VA examination in August 2013 at which time headaches were assessed.  The examiner opined that the claimed condition was less likely than not due to or a result of the Veteran's service-connected Hodgkin's disability.  In so finding, he noted that the Veteran had chemotherapy in 2005 and it is less likely to cause simple headaches.  However, the examiner did not discuss aggravation of the appellant's headaches by his service-connected Hodgkin's disease.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Thus, an additional VA examination must be provided and an opinion obtained on remand.

Gout

The Veteran asserts that service connection for gout is warranted.  Specifically, he contends that the condition is secondary to his service-connected Hodgkin's disease and diabetes mellitus.

The Veteran underwent a VA examination in August 2013 at which time there was no finding of gout.  However, the examiner indicated that condition was treated with medication. 

The Board observes that private medical records demonstrate that the Veteran has been diagnosed with gout and prescribed medication to treat the condition.   As the evidence of record suggests that the Veteran has gout, an additional VA examination must be provided to determine the etiology of the claimed condition.  

Erectile Dysfunction and Atrophy of Creative Organ

The Veteran asserts that service connection is warranted for erectile dysfunction and atrophy of creative organ.  Initially, he asserted that the conditions are a residual of treatment for his Hodgkin's disease.  Subsequently, in testimony provided during the Board hearing, he asserted that the condition is secondary to his service-connected thyroid disability.  

The Veteran was provided a VA examination in August 2013 at which time erectile dysfunction and hypogonadotropic hypogonadism were assessed.  The examiner opined that the erectile dysfunction is less likely than not due to or caused by the Veteran's service-connected Hodgkin's disease or diabetes mellitus.  In support of this finding, he noted that erectile dysfunction is clearly reported in the medical record and most likely due to hypogonadotropic hypogonadism.  However, the examiner did not provide an opinion regarding aggravation of the diagnosed erectile dysfunction by the Veteran's service-connected disabilities.  Further, an opinion regarding the etiology of the assessed hypogonadotropic hypogonadism was not provided.  In light of the forgoing, an additional VA medical examination must be provided on remand.  

Sleep Apnea

The Veteran asserts that his sleep apnea is secondary to his service-connected diabetes mellitus and Hodgkin's disease.  

The Veteran was provided a VA examination in August 2013 at which time obstructive sleep apnea was assessed.  The examiner opined that the diagnosed condition was not caused by the Veteran's service-connected disabilities.  However, the examiner did not discuss aggravation of the appellant's sleep apnea by his service-connected disabilities.  See Allen, supra.  In light of the foregoing, an additional VA medical opinion must be obtained on remand.

Kidney Disability

The Veteran asserts that he has kidney damage that is secondary to his service-connected Hodgkin's disease.

The Board observes that there are conflicting opinions as to whether the Veteran has been diagnosed with a kidney disability.

The Veteran was provided a VA examination in August 2013.  At that time, the examiner diagnosed diabetic nephropathy.  The examiner opined that the claimed condition is secondary to the Veteran's service-connected diabetes mellitus.

However, in a November 2013 VA medical opinion for the Veteran's claim of service connection for hypertension, the examiner indicated that although the August 2012 VA examiner stated that the Veteran had a diagnosis of diabetic nephropathy, there is no laboratory evidence to support such diagnosis.  In so finding, he noted that the August 2013 VA examination did not use a 24 hour protein collection or a microalbumin/creatine ratio to confirm the diagnosis of diabetic nephropathy.  Instead, the examiner used a laboratory with BUN, creatinine, and eGFR that were all within normal limits.  Further, the urine analysis had non-specific findings.  The examiner noted that a urine microalbumin/creatine ratio above 30 suggests early signs of diabetic nephropathy, but the August 2013 VA examination did not include one.

The Board observes that the Veteran was provided a VA examination in October 2016 for his service-connected diabetes mellitus.  A kidney condition, to include diabetic nephropathy, was not assessed or found to be caused by the Veteran's diabetes mellitus.  

In light of the foregoing, the Board finds that the Veteran should be provided an additional VA examination to determine whether a kidney disability is present, and if so, whether it is secondary to the Veteran's service-connected disabilities.  

Hypertension

The Veteran asserts that service connection for hypertension is warranted.  He contends that the condition is secondary to his service-connected diabetes mellitus and Hodgkin's disease.

A VA medical opinion was obtained in August 2013 in which the examiner opined that the Veteran's hypertension was not caused or aggravated by his service connected diabetes mellitus or Hodgkin's disease.  In so finding, the examiner noted that in order for the Veteran's hypertension to be secondary to his service-connected diabetes, diabetic nephropathy had to be present, which he opined was not.  However, he did not provide a rationale to support his determination the appellant's hypertension was not secondary to his service-connected Hodgkin's disease.

The Board acknowledges that in the October 2016 VA examination report for the appellant's service-connected diabetes mellitus, it which it was determined that hypertension was aggravated by diabetes mellitus.  However, such finding was not supported by a rationale.  Further, such finding contradicts the August 2013 VA examiner's opinion as there is no evidence of diabetic nephropathy.  In light of the foregoing, an addendum opinion regarding the etiology of the Veteran's hypertension must be obtained on remand.

Chemotherapy Induced Neuropathy of the Bilateral Upper and Lower Extremities

In the November 2013 rating decision, the RO, in pertinent part, granted service connection for chemotherapy induced neuropathy of the bilateral upper and lower extremities and assigned noncompensable ratings, effective December 12, 2012.  In June 2014, the Veteran filed a notice of disagreement with the ratings assigned.  While the record currently available to the Board contains a subsequent April 2017 rating decision readjudicating the claims and awarding increased ratings, there is no indication that a SOC discussing the assigned initial ratings has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran addressing the issues of entitlement to initial increased ratings for chemotherapy induced neuropathy of the bilateral upper and lower extremities.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2017).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's claims on appeal.  Specifically, records since October 2012 must be obtained.

3.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's sleep apnea.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner must identify all kidney disabilities found on examination and diagnosed since December 2012.  Thereafter, he or she is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's kidney disability was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's kidney disability was caused by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's kidney disability has been aggravated (chronically worsened) by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

In rendering the decision, the examiner must discuss the conflicting evidence regarding the presence of a kidney disability.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gout.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

If gout is not found on examination, the examiner is to indicate whether the condition has been present at any time since December 2012.  Thereafter, he or she is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gout was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gout was caused by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's gout has been aggravated (chronically worsened) by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his male reproductive disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to identity all male reproductive disabilities found on examination and diagnosed since December 2012, to include erectile dysfunction, atrophy of creative organ, and hypogonadotropic hypogonadism.  Thereafter, he or she is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's male reproductive disability was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's male reproductive disability was caused by his service-connected diabetes mellitus, thyroid disability, and/or Hodgkin's disease or any medication used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's male reproductive disability has been aggravated (chronically worsened) by his service-connected diabetes mellitus, thyroid disability, and/or Hodgkin's disease or any medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

7.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravate (chronically worsened) by his service-connected diabetes mellitus and/or Hodgkin's disease or any medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

In rendering the requested opinions, the examiner must discuss the conflicting medical opinions regarding the etiology of the Veteran's hypertension.  

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headache disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide opinions to the following:

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was incurred in service or is otherwise causally related to his active service or any incident therein?

(e) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was caused by his service-connected Hodgkin's disease or any medication used to treat the condition?

(f) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's headache disability has been aggravated (chronically worsened) by his service-connected Hodgkin's disease or any medication used to treat the condition?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

9.  Schedule the Veteran for a VA examination to determine the severity of his Hodgkin's disease.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify and describe the severity of all residuals of the Veteran's Hodgkin's disease and the chemotherapy used to treat it, including but not limited to depression of the immune system, fatigue, a respiratory disability, and a disease manifested by lightheadedness.

10.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


